Name: Commission Regulation (EC) No 2722/94 of 8 November 1994 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 288/259 . 11 . 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 2722/94 of 8 November 1994 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced Whereas the levies to be taken into consideration are therefore those applicable during July, August and September 1994, for the amounts in force from 1 November 1994, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 1869/94 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as last amended by Regulation (EEC) No 560/91 (% the reference period is to be the quarter preceding the month in which the amount is fixed : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origin ­ ating in and coming from the Arab Republic of Egypt is to be reduced shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of interested parties it shall apply with from 1 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 197, 30. 7. 1994, p. 7. (3) OJ No L 146, 14. 6 . 1977, p. 9 . (4) OJ No L 302, 31 . 10. 1973, p. 1 . O OJ No L 62, 8. 3 . 1991 , p. 26. No L 288/26 9. 11 . 94Official Journal of the European Communities ANNEX to the Commission Regulation of 8 November 1994 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (.ECU/tonne) CN code Amounts to be deducted 1006 10 21 77,06 1006 10 23 78,56 1006 10 25 78,56 1006 10 27 78,56 1006 10 92 77,06 1006 10 94 . 78,56 1006 10 96 78,56 1006 10 98 78,56 1006 20 11 96,32 1006 20 13 98,21 1006 20 15 98,21 1006 20 17 98,21 1006 20 92 96,32 1006 20 94 98,21 1006 20 96 98,21 1006 20 98 98,21 1006 30 21 123,12 1006 30 23 149,51 1006 30 25 149,51 1006 30 27 149,51 1006 30 42 123,12 1006 30 44 149,51 1006 30 46 149,51 1006 30 48 149,51 1006 30 61 131,12 1006 30 63 160,28 1006 30 65 160,28 1006 30 67 160,28 1006 30 92 131,12 1006 30 94 160,28 1006 30 96 160,28 1006 30 98 160,28 1006 40 00 26,54